Name: Commission Regulation (EEC) No 338/87 of 3 February 1987 suspending the issuing of STM certificates for seed potatoes
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 No L 33/6 Official Journal of the European Communities 4. 2. 87 COMMISSION REGULATION (EEC) No 338/87 of 3 February 1987 suspending the issuing of STM certificates for seed potatoes products in question should be restricted ; whereas the issuing of STM certificates for these products should therefore be suspended ; whereas this will involve the rejection of applications already lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinon of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and of Portugal, and in particular Article 85 (3) thereof, Whereas Commission Regulation (EEC) No 650/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of certain seed potatoes (') set the indicative ceiling for the marketing year 1 October 1986 to 30 September 1987 ; Whereas Article 85 of the Act of Accession stipulates that should the trend of intra-Community trade show that a significant increase in imports has occurred or is likely to occur to leading the indicative ceiling for imports of the product in question for the marketing year in progress being reached or exceeded suitable action may be decided on ; Whereas the indicative ceiling for seed potatoes falling under subheading ex 07.01 A I of the Common Customs Tariff has already been substantially exceeded ; whereas in view of this situation importation into Spain of the HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for certified seed potatoes falling under subheading ex 07.01 A I of the Common Customs Tariff in response to applications made from 29 January 1987 onwards is suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 60, 1 . 3 . 1986, p. 58 .